Citation Nr: 1817188	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in April 2014, June 2015, and June 2017 for further development.  That development was completed, and the case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.



FINDING OF FACT

The Veteran has not been shown to have a current psychiatric disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active service.  38 U.S.C. §§1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As the Veteran has not been shown to have psychoses, the disorder at issue in this case is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for chronicity and continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Section 4.125(a) has recently been revised to require that diagnoses conform to the updated, Fifth edition of the DSM (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014. 
See 79 Fed. Reg. 149, 45094 (August 4, 2014).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304 (f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for an acquired psychiatric disorder.

The Veteran's service treatment records document his problems with drinking alcohol.  In April 1975, he reported having problems with excessive drinking, which was causing marital and job-related problems.  He was also having difficulty accepting unclassification of his military occupational specialty (MOS) and became upset and depressed after losing his MOS.  A July 1977 service treatment record further shows that the Veteran was experiencing adjustment/situational distress combined with alcohol use, and he reported having family and military problems that indicated anxiety and hostility.  He also had concerning morbid fantasies.  However, a subsequent separation examination in December 1977 did not reveal any psychiatric abnormalities

In regards to whether a chronic disease was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  Indeed, the December 1977 separation examination did not reveal any psychiatric disorder.  Moreover, the Veteran was not diagnosed or treated for a psychiatric disorder within one year thereafter.  Thus, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335 -37.  Therefore, chronicity is not established in service or within a year of separation.

In addition to the lack of evidence showing that a psychiatric disorder manifested in service or within close proximity thereto, the weight of the evidence of record does not relate a current disorder to the Veteran's military service.

A June 2009 private treatment record indicates the Veteran demonstrated symptoms of PTSD, major depression, anxiety, and explosive disorder that stemmed from his combat experiences.  However, the treatment provider did not discuss the relevant facts of this case, such as the normal separation examination and the more recent stressors. 

In February 2010 letter, the Veteran's private neuropsychologist, Dr. W., noted that the Veteran was previously diagnosed with PTSD, which "reportedly originated during his service in the Vietnam War."  However, she did not provide her own opinion regarding the diagnosis and etiology.  Thus, she appears to be restating what had been reported to her, rather than making her own assessment.

Similarly, in June 2011, the Veteran's treating physician indicated that he had been evaluated in his office, but noted that the diagnosis was based on the history and records provided by the Veteran.  Therefore, he could not investigate or independently verify the Veteran's history.  The record also indicated that the Veteran was under a lot of family stress.

An October 2009 VA examiner found that the Veteran did not meet the criteria for PTSD and explained why earlier diagnoses of the disorder were not valid.  It was also noted that the Veteran currently had sadness and distress over the fact that he has to raise his granddaughter because his son was unable.  Although he had some adjustment problems with depression due to that situation, the examiner found that it was unrelated to his military service.  The examiner diagnosed him with alcohol dependence in remission and an adjustment disorder with depressed mood that were unrelated to his military service.

In a March 2011 addendum, the same VA examiner addressed specific evidence and indicated that he had already considered that the Veteran had served as a medic in combat and that there was a reported suicide attempt by the Veteran in October 1979.  He also addressed the medical records from Dr. W. (initials used to protect privacy) and explained that she did not have a specialty in PTSD.  He provided a very thorough rationale for his disagreement with Dr. W.'s diagnosis of PTSD and explained why the Veteran did not meet the diagnostic criteria for that disorder.

An August 2014 VA examiner also determined that the Veteran did not meet the diagnostic criteria for PTSD.  She instead found that he had major depressive disorder that was in partial remission and unrelated to his military service and that he no longer met the criteria for alcohol or polysubstance dependence in light of his abstinence.  In so doing, she performed an examination and thoroughly reviewed the claims file.  The examiner did consider the prior diagnoses of record, including PTSD, but explained that they were invalid for various reasons, including the fact that they did not appear to consider the Veteran's full history, including his prior substance abuse, and did not support their diagnoses with full psychological testing.  She noted that the Veteran's current treatment provider, Dr. S., had diagnosed him with major depressive disorder with which she agreed and indicated that his current stressors included his wife's health issues and possible custody issued related to his granddaughter.  The examiner concluded that the Veteran's major depressive disorder was not caused by or a result of his military service.

In addition, an August 2017 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, but instead had a diagnosis of unspecified depression and an antisocial personality disorder.  She again considered the other diagnoses of record, including PTSD, but found that they were based on limited information, such as the Veteran's self-report and did not include psychological testing to confirm the diagnosis.  She stated that the Veteran developed depression in the mid to late 1990s and noted that the records indicated that it was related to life events occurring at that time.  The examiner indicated that there was no way to tie such depression, which emerged 20 years since service, to any in-service event.  She found it significant that the Veteran had reported that he left one treatment provider because he only wanted to focus on Vietnam, which the Veteran did not believe was relevant.  Instead, the Veteran wanted to take about the recent events that he thought were causing his current depression.  

In terms of the antisocial personality disorder, the Board notes that personality disorders are preexisting disorders by definition, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury during service. VAOPGCPREC 82-90.  The August 2017 VA examiner stated that there is no particular association between the Veteran's antisocial personality disorder and major depressive disorder, except for the fact that that a person with antisocial personality disorder can have behavior and attitudes that put them at odds with the rest of society, and at times, the social dysfunction and isolation can be experienced as depression by the individual.  However, there is no evidence showing that the Veteran has a superimposed disease or injury in this case.

As noted above, there are private treatment records that include various diagnoses, including PTSD.  However, after weighing the evidence, the Board finds that the VA examination reports are more probative.  The examiners reviewed the claims file and entire medical history, including the Veteran's own reports, addressed the findings in the private treatment records, performed testing, and provided thorough rationale for the conclusions reached.  

The Board also acknowledges the lay assertions of the Veteran and his family members regarding events and symptoms both during and after service.  However, even assuming they are competent to opine on this matter, the Board again finds that the specific opinion of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The VA examiners have medical training, knowledge, and expertise on which they relied to form their opinion.  They also considered the evidence of record, including the Veteran's reported history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached.

Based on the foregoing, the Board finds that the Veteran does not have a diagnosis of PTSD and that there is no evidence of a superimposed injury or disease on a personality disorder.  The weight of the evidence also does not show that there is any other acquired psychiatric disorder that manifested in or is otherwise related to the Veteran's military service.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


